Citation Nr: 0023381	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
September 1945.

The instant appeal arose from a December 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for bilateral hearing loss.  The veteran testified 
at a hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) sitting at the RO in December 1996.  
This case was remanded by the Board in March 1997 for further 
development.


FINDINGS OF FACT

1.  The veteran was exposed to repeated loud noise in 
service.

2.  The veteran currently has bilateral hearing loss.

3.  There is competent medical evidence of a nexus between 
the veteran's bilateral hearing loss and noise exposure in 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309(a) (1999).

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, supra, at 1468; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

In this regard, the Board notes that the veteran's claim is 
well grounded.  Private medical records dated in December 
1989 demonstrate bilateral hearing loss.  The service medical 
records and the veteran's testimony reveal that he was 
exposed to loud noise as an artilleryman in service.  
Further, his testimony reveals that he was not exposed to 
loud noise in his post-service occupations.  Finally, a 
December 1989 private hearing evaluation report linked 
"significant nerve hearing loss" at least in part to 
"noise".  The veteran testified that the only noise 
exposure he reported to the private examiner was his noise 
exposure in service.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, 
the Board finds that the claim for bilateral hearing loss is 
well grounded.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is well grounded, to this extent, the appeal is 
granted.


REMAND

As the Board has determined, above, that there is sufficient 
evidence to make well-grounded the claim for service 
connection for bilateral hearing loss, VA has a statutory 
duty under 38 U.S.C.A. § 5107(a) to assist the veteran in the 
development of facts pertaining to his claim.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran has never been examined by the VA in connection 
with his claim.  The Board believes it is important to obtain 
a comprehensive VA audiological examination that explores 
questions of etiology and assesses the severity of the 
veteran's bilateral hearing loss.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
provide information regarding any 
evidence pertinent to his bilateral 
hearing loss claim that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  Any such 
records should then be associated with 
the VA claims folder.

2.  The veteran should be afforded an 
appropriate VA audiological examination 
in order to determine the severity and 
etiology of his bilateral hearing loss.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's bilateral hearing loss is due 
to his in-service noise exposure.  All 
special studies deemed necessary should 
be accomplished.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  Once the above-requested development 
has been completed, the RO should 
readjudicate on the merits the claims for 
service connection for bilateral hearing 
loss.  If any decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise in 
order.

The purpose of this REMAND is to develop evidence and ensure 
compliance with due process requirements.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, favorable or unfavorable, as 
to the final outcome of this claim.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

